Exhibit 10.1

EXECUTION VERSION

VOTING AGREEMENT

BY AND BETWEEN

ENDURANCE SPECIALTY HOLDINGS LTD.

AND

CHARLESBANK EQUITY FUND VII, LIMITED PARTNERSHIP

CB OFFSHORE EQUITY FUND VII, L.P.

CB PARALLEL FUND VII, LIMITED PARTNERSHIP

CHARLESBANK COINVESTMENT PARTNERS, LIMITED PARTNERSHIP

CHARLESBANK EQUITY COINVESTMENT FUND VII, LIMITED PARTNERSHIP

Dated as of March 31, 2015



--------------------------------------------------------------------------------

VOTING AGREEMENT

This VOTING AGREEMENT (this “Agreement”) is dated as of March 31, 2015, by and
between Endurance Specialty Holdings Ltd., a Bermuda exempted company (“Parent”)
and Charlesbank Equity Fund VII, Limited Partnership, CB Offshore Equity Fund
VII, L.P., CB Parallel Fund VII, Limited Partnership, Charlesbank Coinvestment
Partners, Limited Partnership and Charlesbank Equity Coinvestment Fund VII,
Limited Partnership (each a “Shareholder” and collectively, the “Shareholders”).

W I T N E S S E T H:

WHEREAS, as of the date hereof, each Shareholder is the beneficial owner (as
defined in Rule 13d-3 of the Exchange Act, which meaning will apply for all
purposes of this Agreement whenever the term “beneficial” or “beneficially” is
used) of the number of common shares, par value 1/6 cent per share (the “Company
Shares”), of Montpelier Re Holdings Ltd., a Bermuda exempted company (the
“Company”), set forth opposite such Shareholder’s name on Schedule I hereto
(such Company Shares, together with any other Company Shares over which such
Shareholder acquires beneficial ownership (including pursuant to Section 3.1(b))
during the period from the date hereof through the termination of this
Agreement, are collectively referred to herein as the “Subject Shares”).

WHEREAS, concurrently with the execution and delivery of this Agreement, the
Company, Parent and Millhill Holdings Ltd., a Bermuda exempted company and a
direct, wholly-owned Subsidiary of Parent (“Merger Sub”), are entering into an
Agreement and Plan of Merger (the “Merger Agreement”), pursuant to which the
Company will, subject to the terms and conditions set forth in the Merger
Agreement and the Statutory Merger Agreement, merge with and into Merger Sub
with Merger Sub surviving such merger (the “Merger”), so that immediately
following the Merger, the successor-in-interest to the Company will be a wholly
owned Subsidiary of Parent;

WHEREAS, the Company’s shareholders will be required to approve the Merger, the
Merger Agreement and the Statutory Merger Agreement as a condition to the Merger
being consummated; and

WHEREAS, as an inducement to Parent’s willingness to enter into the Merger
Agreement, Parent and the Shareholders are entering into this Agreement.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth herein, the
parties agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Capitalized Terms. For purposes of this Agreement, capitalized terms
used and not defined herein shall have the respective meanings ascribed to them
in the Merger Agreement.

ARTICLE II

VOTING AGREEMENT AND IRREVOCABLE PROXY

Section 2.1 Agreement to Vote the Subject Shares During the Voting Period. Each
Shareholder hereby agrees that, during the period from the date hereof through
the termination of this Agreement pursuant to Section 6.1 (the “Voting Period”),
at any duly called Annual General Meeting or Special General Meeting of the
shareholders of the Company (or any adjournment, reconvening or postponement
thereof), and in any action by written consent of the shareholders of the
Company in lieu of such a meeting, such Shareholder shall, if such a meeting is
held, appear at such meeting, in person or by proxy, or otherwise cause its
Subject Shares to be counted as present thereat for purposes of establishing a
quorum, and it shall vote or consent (or cause to be voted or consented), in
person or by proxy, all its Subject Shares subject to the limitations on voting
rights set forth in Section 51(1) of the Company Bye-Laws to the extent
applicable (the “Voting Rights Cut-Back”):

(a) in favor of a proposal to approve the Merger, the Merger Agreement and
Statutory Merger Agreement;

(b) at the request of Parent, in favor of any proposal that the Board of
Directors of the Company has (i) determined is designed to facilitate the
consummation of the Merger, (ii) disclosed the determination provided for in
clause (i) in the Company’s proxy materials or other written materials
disseminated to the shareholders of the Company and (iii) recommended to be
adopted by the shareholders of the Company; provided, however, that the
foregoing shall not require such Shareholder to vote in favor of any waiver,
modification or amendment to the terms of the Merger Agreement, or any other
agreement or arrangement that would have the effect of waiving, amending or
modifying the Merger Agreement, that would (x) reduce the Merger Consideration
(or otherwise alter the mix of Merger Consideration) payable pursuant to the
Merger Agreement as in effect on the date hereof or (y) otherwise be less
favorable in any material respect to such Shareholder than the Merger Agreement
as in effect on the date hereof;

(c) against any Takeover Proposal; and

(d) against any amendments to the Company Organizational Documents (other than
as may be provided for in the Merger Agreement) or other proposal or transaction
involving the Company or any of its Subsidiaries, in each case, that would
reasonably be expected to materially impede, interfere with, delay, postpone or
adversely affect in any manner the Merger or the other transactions contemplated
by the Merger Agreement or change, in any manner, the voting rights of any class
of share capital of the Company.

 

2



--------------------------------------------------------------------------------

Section 2.2 Grant of Irrevocable Proxy.

(a) In furtherance of Section 2.1 of this Agreement, subject to Section 2.2(b)
hereof and the proviso set forth below, each Shareholder hereby irrevocably
grants to and appoints Parent and up to two (2) of Parent’s designated
representatives (the “Authorized Parties”), and each of them individually, as
such Shareholder’s proxy (with full power of substitution and resubstitution)
for and in the name, place and stead of such Shareholder, to attend all Annual
General Meetings or Special General Meetings of the shareholders of the Company
and to vote the Subject Shares at any Annual General Meeting or Special General
Meeting of the shareholders of the Company (or any adjournment, recess,
reconvening or postponement thereof) or in any action by written consent of the
shareholders of the Company in lieu of such a meeting, in each case, during the
Voting Period, and solely on the matters and in the manner specified in
Section 2.1 hereof (the “Proxy”); provided, that in the case of any Annual
General Meeting or Special General Meeting of the shareholders of the Company
during the Voting Period at which a matter described in Section 2.1 is to be
considered, such Shareholder’s grant of the Proxy contemplated by this
Section 2.2(a) shall be effective if, and only if, such Shareholder has not
delivered to the Secretary of the Company at least seven (7) business days prior
to such meeting a duly executed proxy card previously approved by Parent voting
such Shareholder’s Subject Shares in the manner specified in Section 2.1. For
the avoidance of doubt, the Proxy shall be effective for all actions by written
consent of the shareholders of the Company during the Voting Period with respect
to the matters set forth in Section 2.1.

(b) It is hereby agreed that the Authorized Parties will use any Proxy granted
by any Shareholder in accordance with applicable Law and will only vote the
Subject Shares subject to such Proxy with respect to the matters and in the
manner specified in Section 2.1. Subject to the foregoing sentence, following
the grant of the Proxy pursuant to Section 2.2(a), the vote of an Authorized
Party shall control in any conflict between the vote by an Authorized Party of
such Subject Shares and any other vote by such Shareholder of its Subject Shares
during the Voting Period.

(c) Each Shareholder hereby affirms that any Proxy granted pursuant to this
Section 2.2 is given by such Shareholder in connection with, and in
consideration of, the execution of the Merger Agreement by Parent, and that any
such Proxy will be given to secure the performance of the duties of such
Shareholder under this Agreement.

(d) Any Proxy granted pursuant to this Section 2.2 by such Shareholder shall be
deemed to be coupled with an interest sufficient in law to support an
irrevocable proxy and shall revoke any and all prior proxies granted by such
Shareholder to the extent inconsistent with the Proxy granted pursuant to this
Agreement. Any Proxy granted hereunder shall terminate, and any underlying
appointment shall automatically be revoked and rescinded and of no force and
effect, upon the termination of this Agreement in accordance with its terms.

 

3



--------------------------------------------------------------------------------

(e) Each Shareholder hereby acknowledges that the Company has agreed, pursuant
to Section 5.03(d) of the Merger Agreement, to recognize the Proxy at any Annual
General Meeting or Special General Meeting of the shareholders of the Company
during the Voting Period or in any action by written consent of the shareholders
of the Company executed during the Voting Period. Each Shareholder hereby
further agrees that it will not intentionally take any action or fail to take
any action with the primary purpose of causing Parent to fail to recognize such
Proxy.

ARTICLE III

COVENANTS

Section 3.1 Subject Shares.

(a) Each Shareholder agrees that during the Voting Period it shall not, without
Parent’s prior written consent, (i) directly or indirectly (A) offer for sale,
sell (including short sales), transfer, tender, pledge, encumber, assign or
otherwise dispose of (including by gift) (collectively, a “Transfer”), or enter
into any contract, option, derivative, hedging or other agreement or arrangement
or understanding (including any profit- or loss-sharing arrangement) with
respect to or related to any or all of the Subject Shares or (B) consent to or
approve any of the foregoing in this clause (i) or (ii) grant any proxies or
powers of attorney with respect to, or deposit into a voting trust or enter into
a voting arrangement, whether by proxy, voting agreement or otherwise with
respect to, or related to any or all of the Subject Shares or agree, commit or
enter into any understanding to enter into any such voting trust, voting
arrangement, proxy or voting agreement; provided, that such Shareholder may
Transfer any of its Subject Shares or any interest contained therein to any
Affiliate of such Shareholder; provided, however, that (x) the effectiveness of
any such Transfer shall be conditioned on the transferee agreeing in writing (in
form and substance reasonably acceptable to Parent) to be bound by the
provisions of this Agreement and (y) any such Transfer shall not relieve such
Shareholder from any liability or obligations hereunder.

(b) In the event of a stock dividend, subdivision, reclassification,
recapitalization, split, combination, exchange of shares or similar transaction,
or other receipt of Company Shares by any Shareholder, the term “Subject Shares”
shall be deemed to refer to and include the Subject Shares initially subject to
this Agreement as well as all such additional Company Shares acquired or
received by such Shareholder in connection with any stock dividend, subdivision,
reclassification, recapitalization, split, combination, exchange of shares or
similar transaction referred to above and any securities into which or for which
any or all of the Subject Shares may be changed or exchanged or which are
received in such transaction or otherwise acquired or received.

(c) Each Shareholder agrees, during the Voting Period, to notify Parent of the
number of any new Company Shares or other securities entitling the holder
thereof to vote or give consent with respect to the matters set forth in Article
II acquired or otherwise obtained by such Shareholder, if any, from and after
the date hereof.

 

4



--------------------------------------------------------------------------------

Section 3.2 Non-Solicitation. During the Voting Period, each Shareholder shall,
and shall cause its Representatives to, comply with the covenants set forth in
Section 5.02(a) of the Merger Agreement (subject to any exceptions therein)
applicable to the Company as if such covenants were applicable to such
Shareholder. For the avoidance of doubt, in no event shall any Shareholder be
liable for the Termination Fee, Expenses or any other amounts payable pursuant
to the Merger Agreement.

Section 3.3 Shareholder’s Capacity; Shareholder Designees. All agreements and
understandings made herein shall be made solely in a Shareholder’s capacity as a
holder of the Subject Shares and not in any other capacity. For the avoidance of
doubt, the parties acknowledge and agree that (a) each Shareholder is
represented on the Company’s Board of Directors and agree that the designee of
such Shareholder on the Company’s Board of Directors (the “Shareholder
Designee”) shall be free to act in his capacity as a director of the Company in
accordance with such director’s fiduciary duties under Bermuda Law, including
with respect to any vote cast or written consent given in his capacity as a
director of the Company on any matter, (b) nothing herein shall prohibit or
restrict the Shareholder Designee from taking any action in his capacity as a
director in facilitation of the exercise of such director’s fiduciary duties
under Bermuda Law to the extent permitted by Section 5.02 of the Merger
Agreement and (c) no action taken by the Shareholder Designee acting solely in
his capacity as a director of the Company, including any vote cast or written
consent given in his capacity as a director of the Company on any matter, shall
be deemed to be a breach by such Shareholder of this Agreement.

Section 3.4 Waiver of Appraisal and Dissenters Rights. Each Shareholder
(a) hereby irrevocably and unconditionally waives, and agrees to prevent the
exercise of, any and all rights to require appraisal of its Subject Shares
pursuant to Bermuda Law or otherwise to dissent from the Merger and (b) agrees
not to commence or join in, and agrees to take all actions necessary to opt out
of any class in any class action with respect to any claim, derivative or
otherwise, against Parent, Merger Sub, the Company or any of their respective
successors (i) challenging the validity of, or seeking to enjoin the operation
of, any provision of this Agreement or (ii) alleging breach of fiduciary duty of
any Person in connection with the negotiation and entry into the Merger
Agreement.

Section 3.5 Further Assurances. Each Shareholder shall, from time to time,
perform or cause to be performed such further acts and to execute and deliver,
or cause to be executed and delivered, such additional or further consents,
documents and other instruments as are necessary to vest in Parent the power to
carry out and give effect to the provisions of this Agreement.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF SHAREHOLDER

Each Shareholder hereby represents and warrants to Parent as follows:

Section 4.1 Due Organization and Authorization. Such Shareholder has all
necessary power and authority to execute and deliver this Agreement, to perform
its obligations hereunder and to consummate the transactions contemplated
hereby. The execution, delivery

 

5



--------------------------------------------------------------------------------

and performance of this Agreement and the consummation of the transactions
contemplated hereby by such Shareholder have been duly authorized by all
necessary action on the part of such Shareholder and no other action on the part
of such Shareholder is necessary to authorize the execution, delivery and
performance by such Shareholder of this Agreement. This Agreement has been duly
executed and delivered by such Shareholder and, assuming the due authorization,
execution and delivery by Parent, constitutes a valid and binding obligation of
such Shareholder, enforceable against such Shareholder in accordance with its
terms, except to the extent enforceability (a) may be limited by bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and other similar
Laws of general application affecting or relating to the enforcement of
creditors’ rights generally and (b) is subject to general principles of equity,
whether considered in a proceeding at law or in equity.

Section 4.2 Ownership of Shares. Schedule I hereto sets forth opposite such
Shareholder’s name the number of Company Shares over which such Shareholder has
legal and beneficial ownership as of the date hereof. As of the date hereof,
such Shareholder is the lawful owner of the Company Shares denoted as being
legally and beneficially owned by such Shareholder on Schedule I hereto and has
the sole power to vote or cause to be voted such Company Shares or shares power
to vote or cause to be voted such Company Shares solely with one or more other
Shareholders, in each case, subject to the Voting Rights Cut-Back. As of the
date hereof, such Shareholder does not own or hold any right to acquire any
additional shares of any class of share capital of the Company or other
securities of the Company or any interest therein or any voting rights with
respect to any securities of the Company other than the Subject Shares. Such
Shareholder has good and valid title to the Company Shares denoted as being
legally and beneficially owned by such Shareholder on Schedule I hereto, free
and clear of any and all Liens of any nature or kind whatsoever, other than
(i) those created by this Agreement or (ii) those imposed under applicable
securities Law.

Section 4.3 No Conflicts. Other than, in the case of clauses (a) and (b)(iv)
below, compliance by such Shareholder with the applicable requirements of the
Exchange Act, (a) no filing with any Governmental Authority, and no
authorization, consent or approval of any other Person is necessary for the
execution, delivery and performance of this Agreement by such Shareholder and
the consummation by such Shareholder of the transactions contemplated hereby and
(b) none of the execution, delivery and performance of this Agreement by such
Shareholder, the consummation by such Shareholder of the transactions
contemplated hereby or compliance by such Shareholder with any of the provisions
hereof shall (with or without notice or lapse of time or both) (i) contravene,
conflict with or violate the organizational documents of such Shareholder,
(ii) violate or constitute a breach or default under any of the terms,
conditions or provisions, or give rise to any right to terminate, amend, modify
or accelerate such Shareholder’s rights or obligations under any contract,
understanding, agreement or other instrument or obligation to which such
Shareholder is a party or by which such Shareholder or any of the Subject Shares
or its assets may be bound, (iii) result in the creation of any Lien on any
properties or assets of such Shareholder or (iv) violate any applicable Law,
except as would not reasonably be expected to materially impair such
Shareholder’s ability to perform its obligations under this Agreement.

 

6



--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF PARENT

Parent hereby represents and warrants to each Shareholder as follows:

Section 5.1 Due Organization and Authorization. Parent is a Bermuda exempted
company duly organized and validly existing under the Laws of Bermuda. Parent
has all necessary power and authority to execute and deliver this Agreement, to
perform its obligations hereunder and to consummate the transactions
contemplated hereby. The execution, delivery and performance of this Agreement
and the consummation of the transactions contemplated hereby by Parent have been
duly authorized by all necessary action on the part of Parent and no other
action on the part of Parent is necessary to authorize the execution, delivery
and performance by Parent of this Agreement. This Agreement has been duly
executed and delivered by Parent and, assuming the due authorization, execution
and delivery by such Shareholder, constitutes a valid and binding obligation of
Parent, enforceable against Parent in accordance with its terms, except to the
extent enforceability (a) may be limited by bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and other similar Laws of general
application affecting or relating to the enforcement of creditors’ rights
generally and (b) is subject to general principles of equity, whether considered
in a proceeding at law or in equity.

Section 5.2 No Conflicts. Other than, in the case of clauses (a) and (b)(iv)
below, compliance by Parent with the applicable requirements of the Exchange
Act, (a) no filing with any Governmental Authority, and no authorization,
consent or approval of any other Person is necessary for the execution, delivery
and performance of this Agreement by Parent and the consummation by Parent of
the transactions contemplated hereby and (b) none of the execution, delivery and
performance of this Agreement by Parent, the consummation by Parent of the
transactions contemplated hereby or compliance by Parent with any of the
provisions hereof shall (with or without notice or lapse of time or both)
(i) contravene, conflict with or violate the organizational documents of Parent,
(ii) violate or constitute a breach or default under any of the terms,
conditions or provisions, or give rise to any right to terminate, amend, modify
or accelerate the Parent’s rights or obligations under any contract,
understanding, agreement or other instrument or obligation to which Parent is a
party or by which Parent or its assets may be bound, (iii) result in the
creation of any Lien on any properties or assets of Parent or (iv) violate any
applicable Law, except as would not reasonably be expected to materially impair
Parent’s ability to perform its obligations under this Agreement.

ARTICLE VI

TERMINATION

Section 6.1 Termination. This Agreement shall automatically terminate, and none
of Parent or the Shareholders shall have any rights or obligations hereunder and
this Agreement shall become null and void and have no effect upon the earliest
to occur of: (a) a written agreement among Parent and each Shareholder to
terminate this Agreement; (b) the Effective Time; (c) the date of any waiver,
modification or amendment to the terms of the Merger Agreement that would reduce
the Merger Consideration (or otherwise alter the mix of Merger

 

7



--------------------------------------------------------------------------------

Consideration) payable pursuant to the Merger Agreement as in effect on the date
hereof; and (d) the termination of the Merger Agreement in accordance with its
terms. The termination of this Agreement shall not prevent a party hereto from
seeking any remedies (at law or in equity) against the other party hereto or
relieve such party from liability for such party’s intentional and material
breach of any terms of this Agreement. Notwithstanding anything to the contrary
herein, the provisions of Article VII shall survive the termination of this
Agreement.

ARTICLE VII

MISCELLANEOUS

Section 7.1 Publication. Each Shareholder hereby permits Parent and the Company
to publish and disclose publicly (including in any documents and schedules filed
with a Governmental Authority) such Shareholder’s identity and ownership of
Company Shares and the nature of its commitments, arrangements and
understandings pursuant to this Agreement as reasonably determined by Parent to
be required under applicable Law or under the rules and regulations of the NYSE.

Section 7.2 Fees and Expenses. Each party shall be responsible for its own fees
and expenses (including the fees and expenses of investment bankers, accountants
and counsel) in connection with the entering into and performance under this
Agreement and the consummation of the transactions contemplated hereby and by
the Merger Agreement.

Section 7.3 Amendments, Waivers, etc. No provision of this Agreement may be
amended, changed, supplemented or otherwise modified, except upon the execution
and delivery of a written agreement executed by the parties hereto. No provision
of this Agreement may be waived, except upon the execution and delivery of a
written agreement executed by the parties hereto. The failure of any party
hereto to exercise any right, power or remedy provided under this Agreement or
otherwise available in respect hereof at law or in equity, or to demand
compliance by any other party hereto with its obligations hereunder, and any
custom or practice of the parties at variance with the terms hereof shall not
constitute a waiver by such party of its right to exercise any such or other
right, power or remedy or to demand such compliance.

Section 7.4 Notices. All notices, requests and other communications to any party
hereunder shall be in writing and shall be deemed given if delivered personally,
facsimiled (which is confirmed by email), emailed (which is confirmed by
facsimile) or sent by overnight courier (providing proof of delivery) to the
parties at the following addresses:

If to Parent, to it at:

 

Endurance Specialty Holdings Ltd. Waterloo House 100 Pitts Bay Road Pembroke
HM08 Bermuda Attention: John V. Del Col Facsimile: 441-278-0401 Email:
jdelcol@endurance.bm

 

8



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

 

Skadden, Arps, Slate, Meagher & Flom LLP Four Times Square New York, New York
10036 Attention: Todd Freed Facsimile: 212-735-2000 Email:
todd.freed@skadden.com Attention: Richard J. Grossman Facsimile: 212-735-2000
Email: richard.grossman@skadden.com

and if to any Shareholder, to it at the address set forth in Schedule I, or to
such other Persons, addresses or facsimile numbers as may be designated in
writing by the Person entitled to receive such communication as provided above.
All such notices, requests and other communications shall be deemed received on
the date of actual receipt by the recipient thereof if received prior to
5:00 p.m. local time in the place of receipt and such day is a business day in
the place of receipt. Otherwise, any such notice, request or communication shall
be deemed not to have been received until the next succeeding business day in
the place of receipt.

Section 7.5 Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

Section 7.6 Severability. If any term, condition or other provision of this
Agreement is determined by a court of competent jurisdiction to be invalid,
illegal or incapable of being enforced by any rule of Law or public policy, all
other terms, provisions and conditions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner adverse to
any party. Upon such determination that any term, condition or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate to attempt to modify this Agreement so as to effect the original
intent of the parties as closely as possible to the fullest extent permitted by
applicable Law in an acceptable manner to the end that the transactions
contemplated hereby are fulfilled to the extent possible.

Section 7.7 Entire Agreement; Assignment. This Agreement, together with the
Merger Agreement, constitutes the entire agreement between Parent, on the one
hand, and the Shareholders, on the other hand, with respect to the subject
matter hereof and supersedes all prior agreements and undertakings, both written
and oral, between Parent, on the one hand, and the Shareholders, on the other
hand, with respect to the subject matter hereof. This Agreement shall not be
assigned by operation of law or otherwise without the prior written consent of
each of the parties; provided, however, that Parent may assign this Agreement to
any Affiliate of Parent or any successor-in-interest, by operation of law or
otherwise.

 

9



--------------------------------------------------------------------------------

Section 7.8 Parties in Interest. This Agreement shall be binding upon and inure
solely to the benefit of each party hereto, and nothing in this Agreement,
express or implied, is intended to or shall confer upon any other Person any
rights, benefits or remedies of any nature whatsoever under or by reason of this
Agreement.

Section 7.9 Interpretation. When a reference is made in this Agreement to an
Article, a Section or Schedule, such reference shall be to an Article of, a
Section of or Schedule to, this Agreement unless otherwise indicated. Whenever
the words “include”, “includes” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation”. The words
“hereof”, “herein” and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. The terms “or”, “any” and “either” are not
exclusive. The word “extent” in the phrase “to the extent” shall mean the degree
to which a subject or other thing extends, and such phrase shall not mean simply
“if”. The word “will” shall be construed to have the same meaning and effect as
the word “shall”. The definitions contained in this Agreement are applicable to
the singular as well as the plural forms of such terms and to the masculine as
well as to the feminine and neuter genders of such term. References to a Person
are also to its permitted assigns and successors. The parties hereto have
participated jointly in the negotiation and drafting of this Agreement and, in
the event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as jointly drafted by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party
hereto by virtue of the authorship of any provision of this Agreement. Whenever
the last day for the exercise of any right or the discharge of any duty under
this Agreement falls on a day other than a business day, the party having such
right or duty shall have until the next business day to exercise such right or
discharge such duty.

Section 7.10 Governing Law. This Agreement shall be governed by, and construed
in accordance with, the Laws of the State of Delaware applicable to contracts
executed in and to be performed entirely in that state, regardless of the laws
that might otherwise govern under any applicable conflict of laws principles,
except to the extent the Laws of Bermuda are mandatorily applicable.

Section 7.11 Specific Performance; Submission to Jurisdiction.

(a) The parties hereto agree that irreparable damage for which monetary relief,
even if available, would not be an adequate remedy, would occur in the event
that any provision of this Agreement is not performed in accordance with its
specific terms or is otherwise breached, including if the parties hereto fail to
take any action required of them hereunder to consummate the transactions
contemplated by this Agreement. The parties acknowledge and agree that (i) the
parties shall be entitled to an injunction or injunctions, specific performance
or other equitable relief to prevent breaches of this Agreement and to enforce
specifically the terms and provisions hereof in the courts described in
Section 7.11(b) without proof of damages or otherwise, this being in addition to
any other remedy to which they are entitled under this Agreement and (ii) the
right of specific enforcement is an integral part of

 

10



--------------------------------------------------------------------------------

the transactions contemplated by this Agreement and without that right, neither
Parent nor the Shareholders would have entered into this Agreement. The parties
hereto agree not to assert that a remedy of specific enforcement is
unenforceable, invalid, contrary to Law or inequitable for any reason, and not
to assert that a remedy of monetary damages would provide an adequate remedy or
that the parties otherwise have an adequate remedy at law. The parties hereto
acknowledge and agree that any party seeking an injunction or injunctions to
prevent breaches of this Agreement and to enforce specifically the terms and
provisions of this Agreement in accordance with this Section 7.11 shall not be
required to post any bond or provide other security in connection with any such
order or injunction.

(b) All actions and proceedings arising out of or relating to the interpretation
and enforcement of the provisions of this Agreement and in respect of the
transactions contemplated by this Agreement (except to the extent any such
proceeding mandatorily must be brought in Bermuda) shall be heard and determined
in the courts of the State of Delaware and the federal courts of the United
States of America located in the State of Delaware (the “Chosen Courts”) and the
parties hereto hereby irrevocably submit to the exclusive jurisdiction and venue
of such courts in any such action or proceeding and irrevocably waive the
defense of an inconvenient forum or lack of jurisdiction to the maintenance of
any such action or proceeding. The consents to jurisdiction and venue set forth
in this Section 7.11(b) shall not constitute general consents to service of
process in the State of Delaware and shall have no effect for any purpose except
as provided in this paragraph and shall not be deemed to confer rights on any
Person other than the parties hereto. Each party hereto agrees that service of
process upon such party in any action or proceeding arising out of or relating
to this Agreement shall be effective if notice is given by overnight courier at
the address set forth in Section 7.4 or Schedule I of this Agreement, as
applicable. The parties hereto agree that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by applicable Law;
provided, however, that nothing in the foregoing shall restrict any party’s
rights to seek any post-judgment relief regarding, or any appeal from, a final
trial court judgment.

Section 7.12 No Partnership, Agency or Joint Venture. This Agreement is intended
to create a contractual relationship between each Shareholder and Parent and is
not intended to create, and does not create, any agency, partnership, joint
venture or any like relationship between the parties hereto.

Section 7.13 Counterparts. This Agreement may be executed in one or more
counterparts (including by facsimile or electronic mail), each of which shall be
deemed to be an original but all of which taken together shall constitute one
and the same agreement, and shall become effective when one or more counterparts
have been signed by each party hereto and delivered to the other party hereto.

(The remainder of this page is intentionally left blank.)

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.

 

ENDURANCE SPECIALTY HOLDINGS LTD. By:

/s/ John V. Del Col

Name: John V. Del Col Title: General Counsel & Secretary CHARLESBANK EQUITY FUND
VII, LIMITED PARTNERSHIP By:

Charlesbank Capital Partners, LLC, its adviser

By:

/s/ Tami E. Nason

Name: Tami E. Nason Title: General Counsel CB OFFSHORE EQUITY FUND VII, L.P. By:

Charlesbank Capital Partners, LLC, its adviser

By:

/s/ Tami E. Nason

Name: Tami E. Nason Title: General Counsel CB PARALLEL FUND VII, LIMITED
PARTNERSHIP By:

Charlesbank Capital Partners, LLC, its adviser

By:

/s/ Tami E. Nason

Name: Tami E. Nason Title: General Counsel

[Signature Page to Voting Agreement]



--------------------------------------------------------------------------------

CHARLESBANK COINVESTMENT PARTNERS, LIMITED PARTNERSHIP By: Charlesbank Capital
Partners, LLC, its general partner By:

/s/ Tami E. Nason

Name: Tami E. Nason Title: General Counsel CHARLESBANK EQUITY COINVESTMENT FUND
VII, LIMITED PARTNERSHIP By: Charlesbank Capital Partners, LLC, its adviser By:

/s/ Tami E. Nason

Name: Tami E. Nason Title: General Counsel

[Signature Page to Voting Agreement]